MEMORANDUM OPINION


No. 04-04-00623-CV

IN THE INTEREST OF R.J.P., M.J.P., and A.D.P.

From the 285th Judicial District Court, Bexar County, Texas
Trial Court No. 1997-CI-04231
Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM
 
Sitting:            Karen Angelini, Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   March 2, 2005

DISMISSED FOR LACK OF JURISDICTION
            Appellant James Peck has filed a notice of appeal, seeking to appeal the trial court’s August
25, 2004 order committing Peck to jail for failure to pay child support. Generally, we do not have
jurisdiction to review contempt orders by way of direct appeal; thus, we must dismiss Peck’s appeal
for want of jurisdiction. In re T.L.K., 90 S.W.3d 833, 841 (Tex. App.—San Antonio 2002, no pet.);
In re M.E.G., 48 S.W.3d 204, 208-09 (Tex. App.—Corpus Christi 2000, no pet.). Habeas corpus is
the proper form of relief from contempt orders that involve confinement. In re M.E.G., 48 S.W.3d
at 209. 
 
            We, therefore, ordered Peck to show cause why this appeal should not be dismissed for lack
of jurisdiction. Peck failed to respond. Accordingly, we dismiss this appeal for lack of jurisdiction.
 
                                                                                    PER CURIAM